Title: Return of Captain Alexander Hamilton’s Company of Artillery, [20 April 1776]
From: Hamilton, Alexander
To: Washington, George


[New York] April 20, 1776. The return is headed: “A Return of the Colony Company of Artillery commanded by Alexander Hamilton April 20th, 1776” and is in the form of a table showing the number of each rank present and fit for duty, sick, on furlough, on command duty, or taken as prisoner. Hamilton’s company contained a total of 69 commissioned and noncommissioned officers.
